        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 1 of 16



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

TROY G. HAGGINS,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:19-CV-00639 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________


                                   INTRODUCTION

       Represented by counsel, plaintiff Troy G. Haggins (“Plaintiff”) brings this action

pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for supplemental security income (“SSI”). (Dkt. 1). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

       Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 10; Dkt.

12), and Plaintiff’s reply (Dkt. 14). For the reasons discussed below, the Commissioner’s

motion (Dkt. 12) is granted and Plaintiff’s motion (Dkt. 10) is denied.




                                           -1-
        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 2 of 16



                                    BACKGROUND

       Plaintiff protectively filed his application for SSI on September 16, 2015. (Dkt. 6

at 74). 1 In his application, Plaintiff alleged disability beginning September 16, 2014, due

to the following impairments: chronic back and knee pain; inability to stand or walk for

long periods of time; numbness and tingling in legs and wrists; previously broken legs,

pelvis, ribs, and hip; carpal tunnel syndrome; and depression. (Id. at 75-76). Plaintiff’s

application was initially denied on December 17, 2015. (Id. at 83-87). At Plaintiff’s

request, a video hearing was held before administrative law judge (“ALJ”) Lisa B. Martin,

with Plaintiff appearing in Buffalo, New York, and the ALJ presiding over the hearing

from the National Hearing Center, Falls Church, Virginia. (Id. at 35-73). On June 13,

2018, the ALJ issued an unfavorable decision. (Id. at 15-34). Plaintiff requested Appeals

Council review; his request was denied March 21, 2019, making the ALJ’s determination

the Commissioner’s final decision. (Id. at 4-9). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                           -2-
        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 3 of 16



§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or



                                           -3-
        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 4 of 16



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

                                           -4-
         Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 5 of 16



that Plaintiff had not engaged in substantial gainful work activity since September 16,

2015, the application date. (Dkt. 6 at 20).

        At step two, the ALJ found that Plaintiff suffered from the following severe

impairments: cervical/thoracic spine disorder; lumbar spine disorder; knee disorder; left

hip disorder; left ankle disorder; hand disorder; depressive disorder; and anxiety disorder.

(Id. at 21). The ALJ further found that Plaintiff’s medically determinable impairments of

hypertension, impacted cerumen in both ears, decreased hearing on the left, marijuana

abuse, and vision and hearing problems were non-severe. (Id.).

        At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 21-23). The ALJ particularly considered the criteria of Listings 1.02, 1.04, 12.04, and

12.06 in reaching her conclusion. (Id.).

        Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 416.967(b), with the additional limitations

that:

        [Plaintiff] is precluded from all climbing of ladders, ropes, or scaffolds, is
        limited to occasional postural motions otherwise, and is limited to frequent,
        but not constant, upper extremity reaching, handling, fingering tasks. He
        must not be exposed to any dangerous work hazards (unprotected heights and
        exposed moving machinery). [Plaintiff] is limited to routine, simple tasks
        not involving a fast assembly quota pace, and not requiring more than
        occasional work interactions with coworkers, supervisors, and public. He
        needs a work setting that will tolerate up to 3% off task behavior during the
        workday due to symptom distractions.

(Id. at 24). At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at

29).

                                              -5-
        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 6 of 16



       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of mail clerk and garment sorter. (Id. at

30). Accordingly, the ALJ found that Plaintiff was not disabled as defined in the Act. (Id.).

II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Reversible Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that the ALJ erred in weighing the medical opinions of record and

in assessing Plaintiff’s credibility. (See Dkt. 10-1). The Court has considered these

arguments and, for the reasons discussed below, finds them to be without merit.

       A.     RFC Finding

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). “[A]s a result[,] an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.” Dennis

v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted).

              1.     Dr. John Schwab’s Opinion

       Plaintiff argues it was error for the ALJ to assign Dr. Schwab’s opinion significant
                                            -6-
          Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 7 of 16



weight because “Dr. Schwab did not have any imaging to rely on when coming to his

opinion.” (Dkt. 10-1 at 10). Plaintiff specifically cites a lumbar spine x-ray dated

September 27, 2015, showing decreased bone density and vertebral body height at L4 and

L5 levels. (Id.). According to Plaintiff, “[a]bsent other opinions interpreting the results of

an MRI, the Commissioner’s reliance upon a consultative examiner who lacked imaging

studies creates an ‘obvious gap’ in the record that requires remand.” (Id.). The Court

disagrees.

         Although the regulations require the SSA to provide the consultative examiner “any

necessary background information” about the claimant’s condition, 20 C.F.R. § 416.917,

“this language does not amount to a requirement that every consulting physician be

provided with all of a claimant’s medical records and history (much less a requirement that

the physician report that []he viewed every, or any, document in the record).” Johnson v.

Colvin, No. 13-CV-3745 (KAM), 2015 WL 6738900, at *15 (E.D.N.Y. Nov. 4, 2015),

aff’d sub nom. Johnson v. Comm’r of Soc. Sec., 669 F. App’x 580 (2d Cir. 2016).

Moreover, the Second Circuit has expressly held that an ALJ may assign great weight to

the opinion of a consultative physician who did not review a plaintiff’s prior imaging so

long as the physician “personally examined the plaintiff and reached conclusions consistent

with the objective medical evidence.” Wright v. Berryhill, 687 F. App’x 45, 48 (2d Cir.

2017).

         In this case, Dr. Schwab conducted a physical examination of Plaintiff’s

musculoskeletal system, noting:

         Cervical spine shows full flexion, extension, lateral flexion bilaterally, and
         full rotary movement bilaterally. No scoliosis, kyphosis, or abnormality in
                                             -7-
          Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 8 of 16



         thoracic flexion, left 20 degrees, right 20 degrees; and rotation, right 20
         degrees, left 20 degrees. SLR negative bilaterally. Full ROM of shoulders,
         elbows, forearms, and wrists bilaterally. Full ROM of hips, knees, and ankles
         bilaterally. No evident subluxations, contractures, ankylosis, or thickening.
         Joints stable and nontender. No redness, heat, swelling, or effusion.

(Dkt. 6 at 269). Dr. Schwab ultimately concluded that Plaintiff was mildly limited in

bending, lifting, and carrying heavy objects. (Id. at 270).

         Although it is unclear whether Dr. Schwab reviewed the September 27, 2015,

lumbar spine x-ray, Dr. Schwab’s opinion was consistent with the x-ray, which the ALJ

described as “unremarkable” in her written determination (id. at 26). Reviewing the

September 27, 2015, x-ray, Dr. Vivian C. Tan noted decreased bone density and decreased

vertebral body height at L4 and L5 levels. (Id. at 264). Dr. Tan also noted that the x-ray

revealed: no acute fracture or subluxation; preserved intervertebral disc spaces; intact pars

interarticularis; not widened sacroiliac joints; and unremarkable paravertebral soft tissues.

(Id.).   Dr. Tan ultimately concluded that there was no evidence of acute osseous

abnormality.      (Id.).   Accordingly, the ALJ’s conclusion that the x-ray indicated

unremarkable findings consistent with the opinion of Dr. Schwab was supported by

substantial evidence.

         Dr. Schwab’s opinion was also consistent with the other medical evidence of record.

For example, Dr. Erika C. St. James reviewed x-rays of Plaintiff’s lumbar spine and

concluded the x-rays were unremarkable, discharged Plaintiff with medication, and noted

that there were “no neurological red flags.” (Id. at 262). Despite noting muscular lumbar

tenderness to palpation bilaterally, Dr. St. James observed no CVA tenderness, no vertebral

tenderness, and normal inspection of Plaintiff’s back. (Id.). These observations were also

                                             -8-
        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 9 of 16



consistent with the objective medical evidence of record, which consistently noted normal

inspection of Plaintiff’s musculoskeletal system. (See, e.g., id. at 326 (Dr. Johanna C. Innes

examined Plaintiff’s musculoskeletal system and noted “no swelling, tenderness,

instability, deformity, [and] normal range of motion”), 329 (Dr. Henry M. Bacher

examined Plaintiff’s back and noted no tenderness and normal inspection), 334 (Dr.

Kristine M. Horton noted diffuse chronic discomfort to palpation but concluded normal

inspection of Plaintiff’s back), 343 (Dr. Christian R. Defazio noted no vertebral tenderness

and normal inspection of back), 373 (Dr. James noted: normal gait and station; normal

spine flexion and extension, but rotation slightly limited due to pain; normal stability;

normal muscle strength and tone); 376 (Maureen Finney, PA-C noted: normal gait and

station; normal digits and nails without clubbing and cyanosis; and normal

inspection/palpation of joints, bones, and muscles)).

       In light of the above evidence, it is clear that Dr. Schwab’s opinion was consistent

with the medical evidence of record and, thus, the fact that Dr. Schwab may not have

reviewed the unremarkable September 27, 2015, x-ray is not error requiring remand. See

Wright, 687 F. App’x at 48 (not reversible error for ALJ to rely on consultative examiner’s

opinion where examiner did not review the plaintiff’s MRI because the examiner had

personally examined plaintiff and reached conclusions consistent with the medical

evidence in the record); Amos v. Comm’r of Soc. Sec., No. 1:18-CV-1367 (WBC), 2020

WL 1493888, at *4 (W.D.N.Y. Mar. 27, 2020) (not error for ALJ to rely on consultative

examiner’s opinion where examiner did not review the plaintiff’s MRI where

“[p]hysicians, who did have access to the MRI, consistently reported normal findings on

                                            -9-
       Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 10 of 16



examination and did not provide any functional limitations in their reports and because the

ALJ formulated the physical RFC based on the record as a whole”).

       Plaintiff next argues that it was error for the ALJ to rely on Dr. Schwab’s opinion

because it was vague, citing Curry v. Apfel, 209 F.3d 117, 123-24 (2d Cir. 2000). (Dkt.

10-1 at 9 (arguing that an ALJ cannot rely on a “vague medical opinion indicating

‘moderate’ limitations” to assess “highly specific limitation[s] such as occasional stooping,

crouching, crawling, and kneeling”)). However, as previously discussed by this Court in

Filer v. Comm’r of Soc. Sec., “courts have routinely held that Curry does not stand for the

broad proposition that a medical source opinion which uses terms like ‘mild’ or ‘moderate’

is always too vague to constitute substantial evidence—where the examiner conducts a

thorough examination and explains the basis for the opinion.” 435 F. Supp. 3d 517, 524

(W.D.N.Y. 2020) (internal quotation marks and citations omitted). Dr. Schwab’s thorough

examination of Plaintiff, as evidenced by his detailed findings, provided a sufficient basis

for his opinion. Consequently, Dr. Schwab’s opinion provided substantial evidence for the

ALJ’s conclusions. See Bona v. Comm’r of Soc. Sec., No. 1:15-CV-00658 EAW, 2016

WL 4017336, at *11 (W.D.N.Y. July 22, 2016) (“It is well settled that an ALJ is entitled

to rely upon the opinions of consultative examiners, and such written reports can constitute

substantial evidence.” (quotation omitted)).

       The Court is also not persuaded by Plaintiff’s argument that Dr. Schwab’s opinion

could not support the ALJ’s physical RFC finding, which ultimately included additional

limitations beyond those identified by Dr. Schwab. (Dkt. 10-1 at 9-10). It appears that the

ALJ credited Plaintiff’s testimony and assessed more generous limitations in her physical

                                           - 10 -
       Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 11 of 16



RFC finding. For example, the ALJ limited Plaintiff to frequent, but not constant, upper

extremity reaching (Dkt. 6 at 24) based on Plaintiff’s testimony that he felt “a little stress,

a little pain” when reaching his arms over his head (id. at 64). Moreover, the ALJ limited

Plaintiff to frequent, but not constant, fingering tasks (id. at 24), consistent with Plaintiff’s

testimony that he was “able to use [his] fingers pretty decently” (id. at 66). The fact that

the ALJ afforded Plaintiff the benefit of the doubt and included additional limitations in

her physical RFC finding is not grounds for remand. See Baker v. Berryhill, No. 1:15-cv-

00943-MAT, 2018 WL 1173782, at *4 (W.D.N.Y. Mar. 6, 2018) (“[R]emand is generally

not warranted where the ALJ’s RFC finding is more restrictive than the limitations set forth

in the medical opinions of record.”); Castle v. Colvin, No. 1:15-cv-00113(MAT), 2017 WL

3939362, at *3 (W.D.N.Y. Sept. 8, 2017) (“[T]he fact that the ALJ’s RFC assessment did

not perfectly match Dr. Balderman’s opinion, and was in fact more restrictive than that

opinion, is not grounds for remand.” (citations omitted)). Accordingly, neither reversal or

nor remand is warranted based on the ALJ’s assessment of and reliance on Dr. Schwab’s

opinion.

              2.      Dr. Stephen Farmer’s Opinion

       In assessing Plaintiff’s mental RFC, the ALJ gave significant weight to

psychological consultative examiner Dr. Farmer’s opinion. (Dkt. 6 at 28). Plaintiff argues

that because the ALJ found that Dr. Farmer had understated Plaintiff’s impairments, the

ALJ could not rely upon the opinion to assess specific limitations. (Dkt. 10-1 at 11). The

Court disagrees.

       Dr. Farmer completed a psychiatric examination of Plaintiff on March 14, 2018, and

                                             - 11 -
        Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 12 of 16



opined that there was:

       No evidence of limitation in understanding, remembering, or applying simple
       directions and instructions. No evidence of limitation in understanding,
       remembering, or applying complex directions and instructions. No evidence
       of limitation to use reason and judgment to make work-related decisions.
       Evidence of mild limitation interacting adequately with supervisors, co-
       workers, and the public. No evidence of limitation with sustaining
       concentration and performing a task at a consistent pace. No evidence of
       limitation with sustaining an ordinary routine and regular attendance at work.
       Evidence of mild limitation with regulating emotion, controlling behavior,
       and maintaining well-being. No evidence of limitation in maintaining
       personal hygiene and appropriate attire. No evidence of limitation of
       awareness of normal hazards and taking appropriate precautions. Difficulties
       are caused by lack of motivation.

(Dkt. 6 at 391). The ALJ gave Dr. Farmer’s opinion “significant weight” because Dr.

Farmer had performed “an in-person examination, and the opinion was supported by and

consistent with the clinical observations such as ability to perform simple tasks on exam.”

(Id. at 28).

       Relying on Dr. Farmer’s opinion, the ALJ limited Plaintiff to work not requiring

more than occasional work interactions with coworkers, supervisors, and the public. (Id.

at 24). However, The ALJ disagreed with Dr. Farmer’s opinion that Plaintiff had mild

limitations in social functioning, noting instead that “[Plaintiff’s] presentation of irritability

on exam along with the overall record is more consistent with moderate limitations in social

functioning.” (Id. at 28). Moreover, the ALJ assessed limitations beyond those identified

by Dr. Farmer, limiting Plaintiff to simple routine tasks and 3% time off-task due to

Plaintiff’s “lack of motivation and reported symptoms.” (Id.).

       Plaintiff essentially argues that because the ALJ assessed limitations beyond those

identified by Dr. Farmer, the ALJ had necessarily found that Dr. Farmer understated

                                              - 12 -
       Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 13 of 16



Plaintiff’s impairments and, thus, the opinion could not constitute substantial evidence in

support of the ALJ’s mental RFC finding. (Dkt. 10-1 at 11). It is within the ALJ’s

discretion to resolve genuine conflicts in the evidence. Veino v. Barnhart, 312 F.3d 578,

588 (2d Cir. 2002). In doing so, “an ALJ is free to reject portions of medical-opinion

evidence not supported by objective evidence of record, while accepting those portions

supported by the record.” Houck v. Comm’r of Soc. Sec., No. 17-CV-1196(MAT), 2018

WL 6137123, at *2 (W.D.N.Y. Nov. 24, 2018) (citing Veino, 312 F.3d at 588); see also

Pellam v. Astrue, 508 F. App’x 87, 90 (2d Cir. 2013) (consultative examiner’s opinion

largely supported the ALJ’s RFC determination even if ALJ did not credit all of

consultative examiner’s findings). Accordingly, to the extent that Dr. Farmer’s opinion

conflicted with the medical evidence of record, the ALJ was free to reject portions of Dr.

Farmer’s opinion and to assess additional limitations beyond those identified by Dr.

Farmer. Moreover, as noted above, it is not reversible error for an ALJ to afford a claimant

the benefit of the doubt and assess additional limitations based on the claimant’s subjective

complaints.

       It is ultimately Plaintiff’s burden to prove a more restrictive RFC than the RFC

assessed by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018). The

ALJ reasonably concluded that Plaintiff failed to meet his burden in this case. In

formulating the RFC assessment, the ALJ considered the objective medical evidence,

Plaintiff’s treatment history, allegations, and the opinions of physicians. As such, the RFC

assessment in this case is consistent with the record and is supported by substantial

evidence. Accordingly, neither reversal nor remand is warranted.

                                           - 13 -
       Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 14 of 16



       B.     Credibility

       Plaintiff’s final argument is that the ALJ improperly assessed Plaintiff’s credibility.

(Dkt. 10-1 at 11-12). The ALJ, who has the “opportunity to observe witnesses’ demeanor,

candor, fairness, intelligence and manner of testifying,” is “best-positioned to make

accurate credibility determinations.” Whiting v. Astrue, No. CIV.A. 1:12-274, 2013 WL

42171, at *6 (N.D.N.Y. Jan. 15, 2013), report and recommendation adopted, 2013 WL

427166 (N.D.N.Y. Feb. 4, 2013). As such, “credibility findings of an ALJ are entitled to

great deference and therefore can be reversed only if they are patently unreasonable.”

Perez v. Barnhart, 440 F. Supp. 2d 229, 235 (W.D.N.Y. 2006) (quotation omitted).

       In assessing the credibility of a claimant’s subjective complaints, the

Commissioner’s regulations require ALJs to employ a two-step inquiry. Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010). “First, the ALJ must determine whether

the claimant suffers from a ‘medically determinable impairment[ ] that could reasonably

be expected to produce’” her symptoms. Id. (quoting 20 C.F.R. § 404.1529(c)(1)).

“Second, the ALJ must evaluate the intensity and persistence of those symptoms

considering all of the available evidence; and, to the extent that the claimant’s [subjective]

contentions are not substantiated by the objective medical evidence, the ALJ must engage

in a credibility inquiry.” Id.

       Here, the ALJ engaged in the two-step inquiry. (See Dkt. 6 at 24-29 (explaining

two-step inquiry)). Specifically, the ALJ discussed Plaintiff’s testimony regarding his

impairments and concluded that, while Plaintiff’s medically determinable impairments

could reasonably be expected to produce some of the above alleged symptoms,

                                            - 14 -
       Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 15 of 16



“[Plaintiff’s] statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence in the

record. . . .” (Id. at 24-25). The ALJ concluded that “[a]ccordingly, these statements have

been found to affect the claimant’s ability to work only to the extent they can reasonably

be accepted as consistent with the objective medical and other evidence.” (Id. at 25).

       Plaintiff argues it was error for the ALJ to cite “Plaintiff’s volunteer work and

attempts to do odd jobs for money to discount Plaintiff’s subjective complaints.” (Dkt.

10-1 at 12). Plaintiff argues that this evidence is insufficient to demonstrate that Plaintiff

can perform work on a regular and continuing basis. (Id. at 13). However, “[t]he issue is

not whether Plaintiff’s limited ability to undertake normal daily activities demonstrates

[his] ability to work. Rather, the issue is whether the ALJ properly discounted Plaintiff’s

testimony regarding [his] symptoms to the extent that it is inconsistent with other

evidence.” Morris v. Comm’r of Soc. Sec., No. 5:12-cv-1795 (MAD/CFH), 2014 WL

1451996, at *8 (N.D.N.Y. Apr. 14, 2014).

       The ALJ found that “[Plaintiff’s] claims of debilitated functioning [were] not

consistent with contemporaneous reports regarding actual functioning,” noting that

Plaintiff had attended church, participated in volunteer work, helped a friend move,

performed odd jobs to earn money, and worked part time in a warehouse. (Dkt. 6 at 25).

It was proper for the ALJ to consider Plaintiff’s daily activities in this context. See O’Dell

v. Colvin, No. 16 Civ. 368 (AJP), 2016 WL 6882861, at *21 (S.D.N.Y. Nov. 22, 2016)

(ALJ properly discounted the plaintiff’s credibility based on plaintiff’s daily activities

which included volunteering with the fire department); Allen v. Astrue, No. 11-CV-330,

                                            - 15 -
         Case 1:19-cv-00639-EAW Document 17 Filed 07/31/20 Page 16 of 16



2012 WL 951553, at *3 (N.D.N.Y. Mar. 20, 2012) (ALJ properly discounted the plaintiff’s

credibility based on plaintiff’s testimony that he had performed odd jobs during the large

gaps in his employment history). Accordingly, neither reversal nor remand on this basis is

warranted.

                                   CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 12) is granted, and Plaintiff’s motion for judgment on the pleadings

(Dkt. 10) is denied. The Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.




                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge
Dated:         July 31, 2020
               Rochester, New York




                                          - 16 -
